PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gariepy et al.
Application No. 16/248,944
Filed: 16 Jan 2019
For: SYSTEMS AND METHODS FOR EXECUTING A TASK WITH AN UNMANNED VEHICLE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed 3 June 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed nonprovisional and provisional applications listed on the concurrently-filed Application Data Sheet (ADS).  

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3). In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:

(1)	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2)	the petition fee set forth in § 1.17(m); and

(3)	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

The petition does not satisfy items (1) and (3) above. 

With respect to item (1), the corrected ADS submitted does not include the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) to show the changes in the domestic benefit priority information previously of record.

37 CFR 1.76(c)(1) provides that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) provides, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that the identification of the information being changed on a corrected ADS should be made relative to the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed 7 February 2019:


    PNG
    media_image2.png
    61
    679
    media_image2.png
    Greyscale


Therefore, the corrected ADS should include underlining of all information being added for the domestic benefit claims, with no strike-through of existing domestic benefit information since no domestic benefit claims are currently of record.

With respect to item (3), Petitioner has submitted a statement of unintentional delay. This statement has been construed as the required statement of unintentional delay. However, this petition for acceptance of a claim for late priority under 37 CFR 1.78(e) was filed more than two years after the date the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. §§ 119 and 120 and 37 CFR 1.78 rests with the petitioner.

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim. Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until 3 June 2021.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78.

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.55, regardless of the circumstances that originally resulted in the failure to timely submit the foreign priority claim.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the foreign priority claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In the instant case, petitioner has not provided any additional information addressing each of these three periods of delay.

Any renewed petition must be accompanied by a corrected ADS with all of the changes properly marked in accordance with 37 CFR 1.76(c).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1

Any questions concerning this matter may be directed to Katherine Zalasky McDonald at (571) 270-7064.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions










    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)